DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s election filed August 22, 2022.  Claims 1-20 are pending.  Claims 10-20 are withdrawn.  
Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making a smoking product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2022.
Claim Objections
Claim 8 is objected to because of the following informalities:  The preamble of claim 8 states "the method of claim 7".  However, claim 8 is dependent from claim 7 which is "The smoking product of ..."  Claim 8 should be amended to read:
The smoking product of claim 7, wherein a major diameter end of the hollow conical mold extends beyond the tobacco leaf rolled cone.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20060037622 A1 (hereinafter BACHMANN).
Regarding claim 1, BACHMANN discloses a product and method of making thereof for the consumption of smokable substances such as tobacco or herbs (abstract).  BACHMANN discloses a cylindrical crutch (Fig. 1, first end 14, ¶14) in substantial axial alignment with a hollow conical mold (¶17), wherein a truncated minor diameter end of the hollow conical mold forms a circular rim in contact with an end of the cylindrical crutch, and wherein the cylindrical crutch and the circular rim have substantially the same outer diameter.  BACHMANN discloses that the sheet may be formed utilizing a mold of predetermined length and diameters (¶17).  It is necessary for the mold to work that the mold diameter matches the diameter of the crutch where they meet.  BACHMANN further discloses using natural plant leaves such as banana, palm, etc (¶17). BACHMANN discloses and tobacco leaf rolled cone formed around the cylindrical crutch and the hollow conical mold, wherein the hollow conical mold is removable from the tobacco leaf rolled cone without damaging the leaf rolled cone (¶17).  BACHMANN discloses that it is known in the art to use rolling papers, tobacco leaves or cigar wrapping materials for hand rolling about a cylindrical form (¶2-¶3).  BACHMANN discloses that the sheet, which may be a leaf, is wrapped around the mold (¶17).  Moisture maybe added and the sheet allowed to dry.  The mold causes the cone to retain its shape and is removed (¶17).  BACHMANN discloses that in order to ensure the mold can be removed safely, the mold may be coated with a non-stick material (¶17).  BACHMANN further discloses that in addition a filter may be added to the first end of the hollow cone (¶17).
Regarding claim 6, BACHMANN discloses the smoking product of claim 1 as discussed above.  BACHMANN further discloses wherein the hollow conical mold is easily removable from the tobacco leaf rolled cone prior to packing with a filler.  The mold causes the cone to retain its shape and is removed (¶17).  BACHMANN discloses that in order to ensure the mold can be removed safely, the mold may be coated with a non-stick material (¶17).
Regarding claim 7, BACHMANN discloses the smoking product of claim 1 as discussed above.  BACHMANN further discloses wherein the hollow conical mold remains inside the tobacco leaf rolled cone during shipping, storage and/or handling to support the tobacco leaf rolled cone, and wherein the hollow conical mold is easily removable from the tobacco leaf rolled cone prior to packing the tobacco leaf rolled cone with a filler without damaging the tobacco leaf rolled cone (¶16-¶17).  BACHMANN discloses that the formed hollow cone may be left on a mold and then packaged into a container (¶16).  BACHMANN discloses that the mold causes the cone to retain its shape and is removable (¶17).  BACHMANN discloses that in order to ensure the mold can be removed safely, the mold may be coated with a non-stick material (¶17).  
Regarding claim 9, BACHMANN discloses the smoking product of claim 1 as discussed above.  BACHMANN further discloses wherein portions of the tobacco leaf rolled cone are secured together with cigar glue (¶17).  Though BACHMANN does not specify the use of cigar glue, BACHMANN is a disclosure for cigarettes and cigars and previously referenced use of cigar wrapping materials (¶2).  Therefore any glue used in BACHMANN is considered to be cigar glue.  Further the instant application provides for use of cigar glue or any other adhesive (¶28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over BACHMANN as applied to claim 1 above, and further in view of US 20200337365 A1 (hereinafter MENDOZA).
Regarding claim 2, BACHMANN discloses the smoking product of claim 1 as discussed above.  BACHMANN does not disclose wherein the cylindrical crutch is formed by rolling a corn husk into a cylindrical shape.
MENDOZA teaches smokable products and methods of preparing smokable products with a tubular wall (abstract).  MENDOZA teaches a filter 300 (Figs. 3-4, ¶63) that may include corn husks that are striped and rolled (¶136).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BACHMANN to include wherein the cylindrical crutch is formed by rolling a corn husk into a cylindrical shape  as taught in MENDOZA.  A person of ordinary skill in the art would obviously provide a filter and use corn husks.  A filter would remove materials or particulates from the smoke and be hard enough to bit down on without damaging the filter (MEDOZA ¶55).  MENDOZA teaches that corn husks are an appropriate material for this use.
Regarding claim 3, modified BACHMANN discloses the smoking product of claim 2 as discussed above.  BACHMANN does not explicitly disclose wherein the cylindrical crutch has a diameter of about 9 millimeters and a length of about 20 millimeters.
BACHMANN discloses that the sheet may be formed utilizing a mold of predetermined length and diameters (¶17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of BACHMANN to have the cylindrical crutch has a diameter of about 9 millimeters and a length of about 20 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of BACHMANN would not operate differently with the claimed values and since BACHMANN discloses a tobacco product with a filter and wrapping that would function appropriately with the claimed values; the workable ranges are considered to be obvious to one of ordinary skill in the art.  Further, Applicant places no criticality on the range claimed, indicating simply that the value “may” be within the claimed ranges (instant application ¶25).  In fact the instant application says that the range is a non-limiting embodiment.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BACHMANN.
Regarding claim 4, BACHMANN discloses the smoking product of claim 1 as discussed above.  BACHMANN does not explicitly disclose wherein the tobacco leaf rolled cone has an axial dimension of about 95 millimeters, a minor diameter of about 9 millimeters, and a major diameter of about 18 millimeters.
BACHMANN discloses that the sheet may be formed utilizing a mold of predetermined length and diameters (¶17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of BACHMANN to have wherein the tobacco leaf rolled cone has an axial dimension of about 95 millimeters, a minor diameter of about 9 millimeters, and a major diameter of about 18 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of BACHMANN would not operate differently with the claimed values and since BACHMANN discloses a tobacco product with a filter and wrapping that would function appropriately with the claimed values; the workable ranges are considered to be obvious to one of ordinary skill in the art.  Further, Applicant places no criticality on the range claimed, indicating simply that the value “may” be within the claimed ranges (instant application ¶26).  In fact the instant application says that the range is a non-limiting embodiment.
Regarding claim 5, BACHMANN discloses the smoking product of claim 1 as discussed above.  BACHMANN does not explicitly disclose wherein the hollow conical mold is formed with cardboard, paper, and/or hemp.
BACHMANN teaches that paper is used in forming the cigars or cigarettes (¶2).  BACHMANN does not teach the material of construction of the mold (¶17).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use paper for the mold disclosed in BACHMANN.  BACHMANN teaches the use of paper and the use of a mold.  A person of ordinary skill in the art would obviously select paper as a material to form the mold as it is a well-known material of construction in the art and would be available to a person practicing the disclosure of BACHMANN.
Regarding claim 8, BACHMANN discloses the smoking product of claim 7 as discussed above.  BACHMANN does not explicitly disclose wherein a major diameter end of the hollow conical mold extends beyond the tobacco leaf rolled cone.
BACHMANN discloses that the sheet may be formed utilizing a mold of predetermined length and diameters (¶17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of BACHMANN to have wherein a major diameter end of the hollow conical mold extends beyond the tobacco leaf rolled cone since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of BACHMANN would not operate differently where the mold extends beyond the rolled cone.  Since BACHMANN discloses a tobacco product with a mold used to form a cone wrapping that would function appropriately with the mold extending beyond the diameter; the workable ranges are considered to be obvious to one of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747